 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternationalUnion of Operating Engineers, Local132, AFL-CIO and Val Colussi & Son, Inc. andLaborers'International Union of North America,Locals 379and 714,AFL-CIO.InternationalUnion of Operating Engineers, Local132 A, B & C, AFL-CIO and J.Regis Wilk, Inc.and Laborers'International Union of North Ameri-ca, Local379, AFL-CIO. Cases 6-CD-544 and 6-CD-545January 17, 1975DECISION AND DETERMINATION OFDISPUTESBY MEMBERSJENKINS,KENNEDY, ANDPENELLOThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing charges filed by Val Colussi & Son, Inc.,' and byJ.Regis Wilk, Inc.,2 on September 16, 1974,3 allegingthat InternationalUnion of Operating Engineers,Local 132, AFL-CIO, hereinafter referred to asLocal 132, has violated Section 8(b)(4)(D) of the Act.Pursuant to an Order Consolidating Cases andNotice of Hearing issued on October 3, a hearing washeld on October 17, at Morgantown, West Virginia,beforeHearing Officer Janet G. Harper. Colussi,Wilk, Local 132, and Laborers' International Unionof North America, Locals 379 and 714, hereinaftercalled Laborers, appeared at the hearing and wereafforded full opportunity to be heard, to examineand cross-examine witnesses, and to adduce evidencebearing on the issues. Thereafter, Colussi and Local132 filed briefs.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The rulings of the Hearing Officer made at thehearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in this case, the Boardmakes the following findings:1.THE BUSINESS OF THE EMPLOYERWith respect to Colussi, the parties stipulated, andwe find, that Morgantown Nursing Center, Inc., aWest Virginia corporation with its principal office inWaynesburg, Pennsylvania, is engaged in the con-struction of the Morgantown Nursing Center, MapleAvenue, Morgantown, West Virginia. The value ofthisprojectis in excessof $750,000. Colussi, aPennsylvania corporation with its principal office inEighty Four, Pennsylvania,is engagedas a masonrycontractor in the building and construction industry.Colussi is currently engaged under a contract withMorgantown Nursing Center, Inc., and the value ofthis contract is approximately $115,000. During thepast12-month period, a representative period,Colussi received goods valuedin excessof $50,000from points directly outside the Commonwealth ofPennsylvania for use within the Commonwealth ofPennsylvania.With respect to Wilk, the parties stipulated, and wefind,thatCrown American Corp. is currentlyengaged as a generalcontractor in construction of anaddition to Middletown Mall, Routes 250 and 73,Fairmont, West Virginia. Wilk, a corporation with itsprincipal office in Trafford, Pennsylvania, is engagedasamasonry contractor in the building andconstruction industry.Wilk is currently engaged in acontractwithCrown American Corp. to do allmasonry work at the Middletown Mall. During thepast 12-month period, a representative period, Wilkreceived goods valuedin excessof $50,000 fromdirectly outside the Commonwealth of Pennsylvaniafor use within the Commonwealth of Pennsylvania.It is stipulated, and we find, that the Employers areengaged incommerce withinthe meaningof Section2(6) and (7) of the National Labor Relations Act, asamended, and that it will effectuate the policies ofthe Act to assert jurisdiction herein.II.THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that Local 132and Laborers are labor organizations within themeaning of Section2(5) of the Act.III.THE DISPUTEA.Background and Factsof theDisputeThere are two construction sites involved herein:(1)Morgantown Nursing Center,Maple Avenue,Morgantown,West Virginia,and (2)MiddletownMall, Routes 250 and 73, Fairmont, West Virginia.As noted above, Colussi is to do all masonry work atMorgantown Nursing Center under a subcontractwithMorgantown Nursing Center,Inc.Wilk islikewise to do all masonry work at Middletown Mallunder a subcontract with Crown American Corp.For approximately 10 years,Colussi has been amember of a multiemployer association of masonrycontractors,theMason Contractors Association ofiHereinafter referred to as Colussi or Employer.2Hereinafter referred to as Wilk or Employer216 NLRB No. 42aAll datesherein referto 1974unless otherwise noted. INTERNATIONALUNIONOF OPERATING ENGINEERS,LOC. 132America, Inc.,4 whichhas, since1955, entered intosuccessive agreementswith the Laborers. Article IIIof the currentagreementprovides,inter alia,asfollows:Jurisdiction.The work jurisdiction covered by thisAgreement when performed by members of theASSOCIATION("Employer")shall include thatwork which has been historically or traditionallyor contractually assigned to members of theLABORERS'INTERNATIONAL UNION OFNORTH america in the tending of Masonsincluding unloading,mixing,handling,and con-veying of all materials used by Masons by anymode or method ....Wilk is not a member of any employer associationnor party to any agreement with the LaborersInternational. BothWilk and Colussi, however, arebound as signatory parties to a collective-bargainingagreement, dated June 1, 1973, to May 31, 1976, withthe Laborers' District Council of Charleston,WestVirginia, which includes Locals 379 and 714 herein.Neither Employer has a contract with Local 132 orthe International Union of Operating Engineers, nordo they employ members of Local 132 at the jobsitesinvolved.Colussi, on August 26, and Wilk, on or aboutSeptember 1, brought forklifts onto their respectivejobsites.The machines were to be used exclusivelyfor the tending of masons and the handling andconveyance of materials to the masons. Based oncurrent contracts with Laborers and on alleged pastcompany practice in the area, each Employerassigned the operation of its forklift to its employeeswho were represented by Laborers, Locals 379 and714.Within a few days of the assignment made by eachemployer, representatives of Local 132 demanded, intelephone conversations and in meetings at thejobsites, that the operation of the forklift be assignedtomembers of Local 132. The record containsunrefuted testimony that Wilson, Local 132's busi-nessagent, had conversations concerning the work indispute with Victor Colussi, Colussi's field represent-ative,and with J. Regis Wilk, Wilk's companypresident, and that he raised the threat of picketingat the jobsites if the forklift assignments were notchanged. Colussi and Wilk declined to change theirwork assignment and each continued to employlaborers in operating its forklift.On September 16, picketing was commenced byLocal 132 at both jobsites. Picket signs used in eachaction stated that the Employers had "no contract4Hereinafterreferred to as the MCAA.5Colussi fileda written brief,whileWilkrelied on itstestimony229withLocal 132." The picketing continued untilSeptember 24, when Local 132 agreed to ceasepicketing,pending the outcome of this proceeding.The Employers have proceeded to perform themasonry work,which was estimated to be 90 percentcompleted at each jobsite as of the hearing date.B.TheWork in DisputeThe parties agree that the work in dispute involvesthe operation of a forklift for the sole purpose oftending masons at the Morgantown Nursing Centerand Middletown Mall jobsites. It is stipulated thatthe forklift involved is a piece of equipment that isridden by the operator,is gasoline or diesel powered,and lifts materials and equipment to heights- ofbetween 28 to 35 feet.C.Contentionsof thePartiesThe Employers assigned the work in dispute totheir own employees representedby theLaborersand favor that assignment rather than one tomembers ofLocal 132.Colussi and Wilk rest theirposition on collective-bargaining agreements withLaborers,relative skills and work involved,economyand efficiency of operations,and alleged company,industry,and area practice.5The Laborers position,as stated at the hearing, isthat the Employers'assignment of the disputed worktoemployeeswhich it represents is a properassignment in accord with current contractualobligations and with past practicewherebylaborershave traditionally been assigned the work of tendingmasons.Local 132 claims the disputed work,contendingthat the operationof all forklifts,even when usedexclusively for tending masons,comes within theirjurisdiction.Local 132 further contends that theOperating Engineers and the Laborers InternationalUnions have an agreement, signed in 1954, whichawards jurisdiction of the work in dispute toemployees represented by Operating Engineers, andthat the National Joint Board for Settlement ofJurisdictional Disputes has in the past awarded suchwork to Local 132.D.Applicability of the StatuteBefore the Board may proceed to the determina-tion of a dispute pursuant to Section10(k) of the Act,itmust be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated, andthat there is no agreed-upon method,which ispresented at the hearing in which it essentially adopted Colussi's position. 230DECISIONSOF NATIONAL LABOR RELATIONS BOARDbinding on all parties, for the voluntary adjustmentof the dispute.The record herein shows, and Local 132 does notdeny, that representatives of Local 132 demandedassignmentof the disputed work, suggested thepossibility of picketing if the demandedassignmentwere not made, and picketed Employers' jobsitesfrom September 16 until September 24 after theEmployers continued to use employees representedby Laborers to operate forklifts in tending masons.We conclude that there is reasonable cause to believethat a violation of Section 8(b)(4)(D) has occurredand that the dispute is properly before us fordetermination pursuant to Section 10(k) of the Act.The parties do not contend that there is any othermethod for adjustment of the dispute.We find this factor favors awarding the disputedwork to employees represented by Laborers.2.The Employers'assignmentand pastpracticeIt isundisputed that the Employers assigned thework in dispute to employees represented by Labor-ers.The record shows that theseassignments were inaccord with the Employers'consistentpast practiceof employing Laborers to tendmasons.It furtherappearsthat Colussi and Wilk haveassignedlaborersto operateforklifts when used exclusively for tendingmasons.Consequently, we find this factor favors theassignmentof the disputed work to employeesrepresentedby Laborers.E.Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of disputed work after takinginto account the evidence supporting the claims ofthe parties and balancing all relevant factors .6The following factors are relevant in support of thecontentions of the parties herein:1.Collective-bargaining agreementsNeither Laborers nor Local 132 has been certifiedby theBoard asbargaining agent of the Employers'employees.Colussi, as a member of the MCAA, is bound tothe agreementbetween that employer associationand the LaborersInternationalwhich recognized thework jurisdiction of Laborers in the "tending ofMasons including. . . conveyingof allmaterialsused by Masons by any mode or method ...."Wilk and Colussi have eachsigned the same.collective-bargainingagreementcoveringmembersof Laborers Locals 379 and 714 who are employedby the Employers at the jobsites involved herein.Neither Employer employs members of Local 132 atthese sites.Local 132 correctly noted that Laborersdoes not specifically refer to the job classification of"Forklift Operator," but it does specifically refer to"BrickMason Tenders"and "StoneMason Tend-ers."Local 132 does not have a contract with eitherEmployer.6N.LR.B. v. Radio&Television Broadcast Engineers Union,Local1212,InternationalBrotherhoodof ElectricalWorkers, AFL-CIO [ColumbiaBroadcastingSystem],364 U.S. 573,586 (1%1);InternationalAssociation ofMachinists,Lodge No.1743,AFL-CIO (J. A. JonesConstructionComipany)135 NLRB 1402,1411 (1%2).sDuring the past 2 years,Colussi has had approximately 10 masonrycontracting jobs in the area,on only 5 of which did he use a forklift. In thethree instances when forklifts were used exclusively for tending masons,laborerswere assigned to operate the machines;operating engineers3.Industry and area practiceLocal 132 claims that the operation of forklifts hastraditionallybeenwithin its jurisdiction in theconstruction industry at large and in the area. Itintroduced testimony and a collective-bargainingagreement as evidence that other general andmasonry contractors in the area specifically recog-nize the Operating Engineers claim in this respectand have employed operatingengineerson forkliftassignments.All parties are agreed that Local 132 has a properclaim to forklift assignments when the machines havea multipurpose use at the construction site. Thesefacts favor Local 132.On the other hand, the Employers' representativestestified that forklifts are not customarily used in themasonry industry and that when forklifts are usedexclusively in tendingmasons,the practice has beento assignthe work to laborers.? The record did notreveal whether any of the area masonry contractorssaid by Local 132's representative to have employedoperatingengineerson forkliftsmade such anassignmentwhen the forklifts were used exclusivelyto tend masons.Based on theentire record, this factor does notfavor the employees represented by either Union andis found to be inconclusive.4.Relative skills and work involvedThere is no showing that the operation of theforklift in dispute requires a degree of skills nothandled the forklifts on two multipurpose assignments.In the same 2-year period,Wilk has had approximately eight or ninemasonry jobs,using forklifts to tend masons at three sites.Laborersoperated forklifts to tend masons on two jobs;an operating engineer wasemployed for the forklift assignment in the other instance,a multipurposeoperation.As to this latterjob,Wilkoriginally assigned the work to alaborer but the general contractor changed the assignment to an operatingengineer after "problems"arose. INTERNATIONAL UNION OF OPERATINGENGINEERS,LOC. 132possessedby laborers. That operating engineers hadthe requisite skills to perform the job was notquestioned. Colussi and Wilk did testify, however,that the nature of the work involved in tendingmasonsrequired a knowledge of materials, place-ment,and procedure with which the laborers werefamiliar but the operating engineers were not.We find that this factor favors awarding thedisputed work to employees represented by Laborers.5.Economy and efficiency of operationsWhen forklifts are used by the Employers exclu-sivelyfor tendingmasons,they are in actualoperation for only a few hours of each workday. TheEmployers therefore testified that it is more efficientand economicalfor them to use laborers for the workin dispute for the followingreasons:(1) Since theEmployers use their laborer employees for workother than forklift operation, the Employers wouldenjoy less operational flexibility if they had to useoperating engineers,who would be limited to theirforklift assignment;(3) it is necessaryto assign alaborer toassist the operating engineeron the forkliftin order toinform him of the materials needed intending masons;(3) operatingengineers,who areemployed on the basis of a guaranteed 8-hourworkday wage, would be paid a full day's wage evenif their assigned taskrequired only 1 or 2 hours'work.We find therefore that this factor favors awardingthedisputedwork to employees represented byLaborers.6.Joint Board determinations andInternational agreementsLocal 132 introduced into evidence a ruling of theNational Joint Board for the Settlement of Jurisdic-tional Disputes, dated December 5-6, 1962, involvingLaborers, Local 132, and a contractor and masonrysubcontractor, not involved herein, at a jobsite inWheeling,West Virginia. The Joint Board awardedoperation of forklifts in this dispute to Local 132. Wefind that the award submitted into evidence byRespondent is neither binding on the Employers norcontrolling in the instant dispute, although it repre-sents a factor tending to favor Local 132.Local 132 introduced an agreement signed by theInternationals of the Operating Engineers and theLaborers in 1954. The agreement reads in pertinentpart:(1)With regard to fork lifts and other similar typeof equipment, the operation of same will be bymembers of the International Union of OperatingEngineers; a member or members of the Interna-231tionalHod Carriers', Building and CommonLaborers'Union of America [organizationalpredecessor to Laborers' International Union ofNorth America] will work in connection withsaidequipment for the purpose of seeing to it that theload is properly on the lift and to do anynecessary tending in the event that part of theload spills, etc., in which event the Laborer-Tender will reset the material and will also givethe necessarysignalsto the Engineer when theequipment is at the proper level or position;where necessary a Laborer will be on the scaffoldin orderto assistin the unloading of the fork liftor loader, in order that the material may be at theproper location for the use of the mechanic thatshall install it.We find that the Employers are not parties to theagreement and are therefore not bound by it. Inaddition, we find that the agreement is not disposi-tive of the present case which involves the use offorklifts solely to tend masons and thus does notfavor either party.ConclusionsUpon consideration of all relevant factors, weconclude that the Employers' employees who arerepresented by Laborers are entitled to the disputedwork based on the collective-bargaining agreements,theEmployers'assignmentand past practice, therelative skills and work involved, and economy andefficiency of operations. In making this determina-tion,we are assigningthework in question toemployees represented by Laborers and not toLaborers or its members.This award is limited to the work in dispute in thiscase.DETERMINATION OF DISPUTESPursuant to Section 10(c) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in thisproceeding,theNationalLaborRelationsBoardhereby makes the following Determination of Dis-putes:1.Employees employed by Val Colussi & Son,Inc.,as laborers and currently represented byLaborers' InternationalUnion of NorthAmerica,Locals 379 and 714,AFL-CIO,are entitled to thework involving the operation of a forklift for the solepurpose of tending masons at the MorgantownNursing Center construction site, Maple Avenue,Morgantown,West Virginia.2.Employees employed by J. Regis Wilk, Inc., aslaborers and currently represented by Laborers' 232DECISIONSOF NATIONAL LABOR RELATIONS BOARDInternationalUnion of North America, Local 379,AFL-CIO,are entitled to the work involving theoperationof a forkliftfor the sole purpose of tendingmasons at the Middletown Mall construction site,Routes250 and 73,Fairmont,West Virginia.3.InternationalUnion of OperatingEngineers,Local 132, AFL-CIO,and InternationalUnion ofOperating Engineers,Local 132 A, B & C, AFL-CIO, are notentitled bymeans proscribedby Section8(b)(4)(D) of the Act to force orrequire the aforesaidEmployers to assign the above-described work tooperating engineers who are representedby thoselabor organizations.4.Within 10 days from the dateof thisDecisionand Determination of Disputes, International Unionof Operating Engineers,Local 132, AFL-CIO, andInternationalUnionof Operating Engineers, Local132 A, B& C, AFL-CIO, shall notifythe RegionalDirector for Region 6, in writing,whetherthey willrefrain from forcing or requiring the Employers, bymeans proscribed in Section 8(b)(4)(D),to assign thework in dispute to employees represented by Interna-tionalUnion of Operating Engineers,Local 132,AFL-CIO,and International Union of OperatingEngineers,Local 132 A, B & C, AFL-CIO.